Citation Nr: 1211768	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vision loss, to include as secondary to hypertension.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to a disability evaluation in excess of 30 percent for forgetfulness/memory loss.  

7.  Entitlement to a disability evaluation in excess of 10 percent for psoriasis.  

8.  Entitlement to a disability evaluation in excess of 10 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and June 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in San Antonio, Texas in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for vision loss, hepatitis C, a bilateral hip disability, and a low back disability, as well as the issues of entitlement to increased disability evaluations for memory loss, psoriasis and a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran suffers from PTSD that manifested as a result of his military service.  

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Entitlement to Service Connection for PTSD

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA regulations reflect that symptoms attributable to PTSD are often not manifested in service.  Accordingly, service connection for PTSD requires a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), credible supporting evidence that the claimed in-service stressor(s) actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b).  

Verification of an in-service stressor is not required if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

The Veteran contends that he is entitled to service connection for PTSD.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for PTSD is warranted.  

The Veteran was afforded a VA mental examination in May 2001.  The Veteran reported that he had not previously seen a psychiatrist or a psychologist for any other mental health reasons.  The examiner noted that the Veteran was complaining of recent memory problems for the last few years or so, but that he did not meet the DSM-IV criteria for any major affective anxiety or psychotic disorder.  The examiner felt that the Veteran's reported memory problems appeared to coincide with increased alcohol drinking and probable stress.  The examiner assigned an Axis I diagnosis of alcohol abuse with decreased recent memory problems.  The Veteran was also afforded a VA mental examination in November 2002.  The examiner did not assign any specific Axis I diagnosis, instead noting that the Veteran suffered from forgetfulness, headaches, and sleeping problems that may be part of an undiagnosed illness.  

The Veteran was afforded another VA psychiatric examination in June 2006.  The examiner concluded that there was no objective evidence to support the Veteran's claimed PTSD and there was insufficient evidence to warrant the diagnosis.  Nonetheless, the examiner did note that the stressor criteria reported by the Veteran were adequate.  The examiner did not feel that the Veteran responded to the stressors in the way required for a diagnosis of PTSD.  Rather, the examiner assigned an Axis I diagnosis of a history of alcohol abuse in remission.  A GAF score of 70 was assigned at this time.  

The Veteran was afforded another VA psychiatric examination in February 2007.  The Veteran reported difficulty sleeping, frequent mood changes, distressing memories of his service in Southwest Asia, depressed mood, difficulty in interpersonal relationships, and trouble with memory.  The examiner assigned Axis I diagnoses of depression not otherwise specified and a cognitive disorder.  A GAF score of 60 was assigned.  A diagnosis of PTSD was not assigned at this time.  

The Veteran was most recently afforded a VA psychiatric examination in August 2009.  The examiner concluded that although PTSD had been ruled out in previous assessments, the Veteran was reporting clear signs of PTSD.  These signs included intrusive memories and nightmares, anxiety, irritability, and avoidance and isolation.  The examiner took note of the Veteran's military service and combat exposure, and stressed that he had in fact received a Combat Infantryman Badge.  A GAF score of 48 was assigned to the Veteran.  

The record also contains a number of private treatment records from 2008 and 2009 from a private physician with the initials L.R.W.  According to Dr. W, the Veteran had an Axis I diagnosis of PTSD.  

Viewing all of the above evidence in a light most favorable to the Veteran, and when applying the revised 38 C.F.R. §3.304(f)(3), the Board concludes that service connection for PTSD is warranted.  According to the Veteran's DD-214, he served in Southwest Asia and was the recipient of the Combat Infantryman Badge.  Therefore, the Veteran's exposure to combat scenarios is established.  In addition, the Veteran has received a confirmed diagnosis of PTSD.  While this diagnosis did not exist upon prior examination, examiners confirmed that the Veteran's reported stressors would have been adequate for an Axis I diagnosis of PTSD, if not for the manner of the Veteran's responses.  While the Veteran was noted to not be responding in an appropriate fashion to these stressors, he was nonetheless noted to have symptomatology of anxiety, sleep impairment and social isolation.  As a result, the August 2009 VA examiner concluded that, despite the prior VA examiners' findings, the Veteran did in fact meet the DSM-IV criteria for an Axis I diagnosis of PTSD.  In addition, private treatment records from Dr. W also assign an Axis I diagnosis of PTSD.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for PTSD.  The claim is granted.

ORDER

Service connection for PTSD is granted.  
	
REMAND

VA regulations reflect that symptoms attributable to PTSD are often not manifested in service.  Accordingly, service connection for PTSD requires a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), credible supporting evidence that the claimed in-service stressor(s) actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002).  

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

Vision Loss

The Veteran contends that he is entitled to service connection for vision loss.  Specifically, the Veteran contends that he has to wear glasses because of his hypertension.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Veteran's in-service treatment records do not reflect that he suffered from impaired vision during military service.  According to a February 1983 in-service examination, the Veteran's distant visual acuity was 20/20 bilaterally.  However, the Veteran did report blurry vision with occasional dizziness in July 1993 following sports activities.  While there is no evidence of a visual disorder during military service, it is the Veteran's contention that his visual problems are secondary to his hypertension.  The record demonstrates that service connection for hypertension has been in effect since November 1994.  

The Veteran was afforded a VA examination of the eyes in June 2006.  He reported that he first noticed blurring of vision approximately 8 years earlier.  The examiner noted that the Veteran had worn glasses for the past 5 years.  Corrected right eye near visual acuity was 20/20 and distant visual acuity was 20/30.  Corrected left eye near visual acuity was 20/25 and distant visual acuity was 20/20.  There were no visual field deficits found upon examination.  The examiner diagnosed the Veteran with refractive error that was corrected with glasses and not associated with hypertension.  There was also a diagnosis of mild dry macular degeneration in both eyes.  Regrettably, the examiner offered no opinion as to the etiology of this condition.  

While 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection, such as refractive error of the eye, there is no such exclusion for macular degeneration.  As such, the Veteran should be afforded a new examination in which an opinion as to etiology is provided for his diagnosis of dry macular degeneration.  

Low Back Disorder

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, he has testified credibly as to the activities in service that caused pain to his back.  These included carrying self-propelled projectiles weighing approximately 100 pounds; carrying gear in a rucksack weighing approximately 100 pounds over rough terrain and through snow; slipping and falling down a hill while carrying his gear; jumping off the back of track vehicles; and running on concrete. Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The Veteran was last afforded a VA examination of the lumbar spine in August 2009.  However, the RO did not issue a supplemental statement of the case (SSOC) addressing this evidence.  This examination is clearly pertinent to the Veteran's claim and this examination was undertaken prior to the certification of the Veteran's claim to the Board.  Therefore, a remand is necessary for the issuance of a SSOC addressing this evidence.  See 38 C.F.R. § 19.31.  

In addition, the August 2009 VA examiner only provided an etiological opinion as to whether the Veteran's low back disability was caused by or aggravated by his service-connected psoriasis.  The Veteran should be scheduled for an additional VA examination, as an opinion as to whether his low back disability manifested during, or as a result of, active military service is also needed before appellate review may proceed.  

Finally, the record does not contain any records of treatment with the VA Medical Center (VAMC) since June 2009.  Relevant records prepared since this date must be obtained and incorporated into the Veteran's claims file.  

Bilateral Hip Disability

The Veteran also contends that he is entitled to service connection for a bilateral hip disorder.  He testified credibly in his hearing before the undersigned that the activities described above in reference to his back also caused hip pain.  As will be explained below, further evidentiary development is necessary on this matter before appellate review may proceed as well.  

The Veteran was afforded a VA examination of the hips in August 2009.  As noted in the previous section, the RO did not issue a SSOC regarding this issue.  This must be done before appellate review may proceed.  See 38 C.F.R. § 19.31.  

In addition, the August 2009 VA examiner only provided an opinion as to whether the Veteran's bilateral hip disability was caused by or aggravated by his service-connected psoriasis.  The Veteran should be scheduled for an additional VA examination, as an opinion as to whether his bilateral hip disability manifested during, or as a result of, active military service is also needed before appellate review may proceed.  

Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C.  However, further evidentiary development is necessary on this matter as well before appellate review may proceed.  

The Veteran was seen for a hepatitis C outpatient consultation in November 2003.  It was noted that the Veteran's hepatitis C antibody was identified 10 months earlier.  It was noted that the Veteran reported a past history of snorting drugs and intravenous drug abuse more than 30 years earlier.  November 2006 and November 2008 VA outpatient treatment records confirm that the Veteran was suffering from a chronic hepatitis C infection.  

During his February 2011 hearing testimony, the Veteran reported that he was exposed to a lot of blood during his military service.  The Veteran reported assisting in the evacuation of other soldiers that would often result in exposure to their blood.  He also described having to search Iraqis that had been shot even though they were covered in blood.  As such, he would get blood on his hands and body.  It is the Veteran's opinion that it is this exposure to blood that has resulted in his current diagnosis of hepatitis C.  

In light of the evidence both for and against the Veteran's claim, the Board finds that a VA examination is necessary before appellate review may proceed.  The examiner is asked to review the Veteran's risk factors - including those documented in the claims file and those reported by the Veteran - and offer an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C manifested during, or as a result of, active military service.  

Increased Rating for Psoriasis

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected psoriasis.  However, the evidence of record suggests that a new VA examination is necessary before appellate review may proceed on this matter as well.  

The Veteran was last afforded a VA examination for his psoriasis in August 2009.  According to the examiner, the Veteran's psoriasis only affected 2 percent of the Veteran's entire body and less than 1 percent of exposed areas.  However, during the Veteran's February 2011 hearing, he and his representative suggested that the Veteran's psoriasis covered a "pretty good area" of the Veteran's legs and hips.  While this assertion is certainly vague, it does suggest the possibility that the Veteran's psoriasis may now cover more than 1 percent of the Veteran's exposed body.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was a little more than 2 years ago, and since his hearing testimony suggests a possible worsening of his disability, the Veteran should be afforded the opportunity to report for a more current VA examination.  

Memory Loss

The Veteran also contends that he is entitled to an increased disability evaluation for his service-connected memory loss.  However, additional development is also necessary regarding this issue before appellate review may proceed.  

In the present decision, the Board has granted the Veteran service connection for PTSD.  Both PTSD and the Veteran's service-connected memory loss are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  One of the symptoms used to determine the appropriate disability evaluation to be assigned to PTSD is memory loss.  As such, the Veteran should be afforded a VA psychiatric examination to clarify whether his symptomatology is in fact indicative of a single psychiatric disorder, or, if his symptomatology is representative of two distinct disabilities.  

Cervical Spine Disability

Finally, the Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected cervical spine disability.  However, further development is again necessary before appellate review may proceed.  

Initially, the Board again notes that no SSOC was prepared following the last VA examination of August 2009.  This must be done before appellate review may proceed.  See 38 C.F.R. § 19.31.  

Furthermore, the record demonstrates that during the Veteran's August 2009 VA examination, range of motion testing revealed forward flexion to 20 degrees, extension from 0 degrees to 10 degrees, bilateral lateral rotation to 30 degrees and bilateral lateral flexion to 25 degrees, for a combined range of motion of 140 degrees.  Forward flexion of the cervical spine to 20 degrees would warrant a higher disability evaluation of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  However, the examiner noted that the Veteran was observed to move the neck in a greater range of motion after the examination when dressing.  No specific information was offered as to the degree of additional motion.  As such, a new VA examination must be provided to the Veteran.  This evidence sounds prejudicial to the Veteran's claim on its face, but without specific information regarding the additional range of motion, it is not clear as to whether the Veteran could still be entitled to a disability evaluation of 20 percent, despite some degree of additional motion.  See id (assigning a 20 percent disability evaluation for forward flexion of the cervical spine between 15 and 30 degrees, or, with a combined range of motion not greater than 170 degrees).  




While the further delay of this case is regrettable, due process considerations require such action.  Therefore, the case is remanded to the agency of original jurisdiction via the Appeals Management Center in Washington, DC for the following:

1.  Obtain VA Medical Center (VAMC) records prepared since June 2009.  All records that are obtained must be incorporated into the Veteran's claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate specialist(s) regarding his claimed vision loss.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review.  The examiner is asked to determine whether the Veteran in fact suffers from any visual disorder, aside from refractive error, and if so, whether it is at least as likely as not that this disability manifested, or has been permanently aggravated, as a result of hypertension.  In the alternative, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  A complete rationale must be offered for all opinions provided.  Please consider the Veteran's credible statements regarding experiencing dizziness and blurred vision upon exercise. 

3.  Schedule the Veteran for a VA examination before an appropriate specialist(s) to determine the etiology of both his low back and bilateral hip disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's low back disability is related to his military service.  Similarly, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's bilateral hip disability is related to his military service.   

A complete rationale must be provided for all opinions offered.  In making these opinions, the examiner is asked to consider the Veteran's credible statements as to the types of activities that caused him back and hip pain in service, to include: carrying self-propelled projectiles weighing approximately 100 pounds; carrying gear in a rucksack weighing approximately 100 pounds over rough terrain and through snow; slipping and falling down a hill while carrying his gear; jumping off the back of track vehicles; and running on concrete. 

4.  Schedule the Veteran for a VA examination before an appropriate specialist(s) so that an opinion as to the origin of the Veteran's hepatitis C may be offered.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The record demonstrates risk factors that are unfavorable to the Veteran's claim, but he has also testified to a number of in-service risk factors such as exposure to the blood of others.  As such, the examiner is asked to review the claims file and the Veteran's credible lay statements as to his in-service exposure and opine as to whether it is at least as likely as not that his hepatitis C manifested as a result of military service.  A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to speculation, the examiner should explain in detail why this is the case.  

5.  Schedule the Veteran for a VA examination before an appropriate specialist(s) to determine the nature of his service-connected forgetfulness/memory loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to provide a psychiatric examination and determine whether the Veteran's forgetfulness/memory impairment is an independent disability, or, if it is a symptom of his now service-connected PTSD.  A complete rationale must be provided for all opinions offered.  

6.  Schedule the Veteran for a VA examination before an appropriate specialist(s) to determine the current severity of his service-connected psoriasis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to perform a skin examination of the Veteran and indicate in detail all symptomatology associated with his service-connected psoriasis.  Specifically, the examiner should indicate the percent of total body and the percent of exposed areas affected by the psoriasis.  

7.  Finally, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected cervical spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner should describe in detail all symptomatology associated with the cervical spine disability, including any neurological involvement.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

8.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  This SSOC should consider all of the evidence of record, including the August 2009 VA examinations not previously considered.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


